EXHIBIT 10.47

 

ACCESSION AGREEMENT

 

This ACCESSION AGREEMENT (this “Accession Agreement”) dated as of August 22,
2002 is made among Congress Financial Corporation (New England) (“Congress
Financial”), Bank of America, as administrative agent (the “Administrative
Agent”) under the Credit Agreement (as hereinafter defined) and Manufacturers’
Services Limited, a Delaware corporation (the “Parent”), Manufacturers’ Services
Salt Lake City Operations, Inc., a Delaware corporation (“MSSLCO”),
Manufacturers’ Services Western U.S. Operations, Inc.,  a California corporation
(“MSWUSO”), Manufacturers’ Services Central U.S. Operations, Inc., a Minnesota
corporation (“MSCUSO”), MSL Lowell Operations, Inc., a Delaware corporation
(“MSLLO”), and MSL Midwest Operations, Inc., a Delaware corporation (“MSLMO”;
and together with the Parent, MSSLCO, MSWUSO, MSCUSO and MSLLO, each a
“Borrower” and collectively, the “Borrowers”).

 

WHEREAS, Congress Financial desires to become a Revolving Lender under that
certain Credit Agreement, dated as of June 20, 2002 (as amended, amended and
restated, modified, supplemented or renewed, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement), made by and among the Borrowers, the
guarantors named therein (the “Guarantors”), the lenders from time to time party
thereto (the “Lenders”), the Administrative Agent, Credit Suisse First Boston,
Cayman Islands Branch, as syndication agent, General Electric Capital
Corporation, as documentation agent, and Banc of America Securities LLC and
Credit Suisse First Boston, Cayman Islands Branch, as co-book managers and
co-lead arrangers;

 

WHEREAS, the Borrowers desire to increase the size of the revolving credit
facility under the Credit Agreement from $100,000,000 to $120,000,000;

 

WHEREAS, it is a condition under Section 1.6 of the Credit Agreement that
Congress Financial, the Administrative Agent and the Borrowers enter into an
accession agreement in the form hereof.

 

NOW, THEREFORE, subject to the conditions precedent set forth in Section 3
hereof, Congress Financial, the Administrative Agent and the Borrowers hereby
agree as follows:

 

1.             Revolver Increase.  With effect on and after the Effective Date
(as defined in Section 3 hereof), (i) Congress Financial shall be a party to the
Credit Agreement and succeed to all of the rights and be obligated to perform
all of the obligations of a Revolving  Lender under the Credit Agreement,
including the requirements concerning confidentiality and the payment of
indemnification, with a Revolving Credit Commitment in an amount equal to
$20,000,000, (ii) Congress Financial shall have acquired a participation in its
Pro Rata Share of the Lenders’ liabilities under Letters of Credit and Credit
Support, which as of the date hereof is in an aggregate pricipal amount of
$497,968.91 and  (iii) the revolving line of credit under the Credit Agreement
shall be increased from $100,000,000 to $120,000,000 (the “Revolver Increase”). 
Congress Financial agrees (i) to be bound by the terms and conditions set forth
in the Credit Agreement as if it were an original signatory thereto and (ii) to
perform in accordance with their

 

--------------------------------------------------------------------------------


 

terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Revolving Lender.

 

2.             Independent Credit Decision.  Congress Financial (a) acknowledges
that it has received a copy of the Credit Agreement and the Schedules and
Exhibits thereto, together with copies of the most recent financial statements
of the Borrowers and Guarantors, and such other documents and information as it
has deemed appropriate to make its own credit and legal analysis and decision to
enter into this Accession Agreement and the Credit Agreement; and (b) agrees
that it will, independently and without reliance upon the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Credit Agreement.

 

3.             Effective Date; Notices.  The effective date for this Accession
Agreement shall be August 22, 2002 (the “Effective Date”); provided that the
following conditions precedent have been satisfied on or before the Effective
Date:

 

(a)           counterparts of this Accession Agreement executed by Congress
Financial, each Borrower and the Administrative Agent shall have been delivered
to the Administrative Agent;

 

(b)           the Borrowers shall have paid or caused to be paid to the
Administrative Agent the fee payable to the Administrative Agent pursuant to the
Bank Fee Letter with respect to the Revolver Increase; and

 

(c)           the Revolving Credit Commitment of Bank of America, N.A. shall not
be greater than $25,000,000.

 

4.             Withholding Tax.  Congress Financial (a) represents and warrants
to the the Administrative Agent and the Borrowers that under applicable law and
treaties no tax will be required to be withheld with respect to any payments to
be made to Congress Financial under the Credit Agreement or any other Loan
Document, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the
Administrative Agent and the Borrowers prior to the time that the Administrative
Agent or the Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (wherein
Congress Financial claims entitlement to the benefits of a tax treaty that
provides for a complete exemption from U.S. federal income withholding tax on
all payments hereunder) and agrees to provide new Forms W-8ECI or W-8BEN upon
the expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by Congress Financial, and (c) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

2

--------------------------------------------------------------------------------


 

5.             Representations and Warranties.  (a) Congress Financial
represents and warrants that (i) it is duly organized and existing and it has
full power and authority to take, and has taken, all action necessary to execute
and deliver this Accession Agreement and any other documents required or
permitted to be executed or delivered by it in connection with this Accession
Agreement, and to fulfill its obligations hereunder; (ii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Accession Agreement; and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Accession Agreement has been duly executed and delivered
by it and constitutes the legal, valid and binding obligation of Congress
Financial, enforceable against Congress Financial in accordance with the terms
hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; and (iv) it is an
Eligible Assignee.

 

(b)           Each of the Borrowers reaffirms and restates the representations
and warranties set forth in Article 8 of the Loan and Security Agreement and all
such representations and warranties shall be true and correct on the date hereof
with the same force and effect as if made on such date (except insofar as such
representations and warranties relate expressly to an earlier date).  Each of
the Borrowers represents and warrants (which representations and warranties
shall survive the execution and delivery hereof) that:

 

(i)            No Default or Event of Default has occurred and is continuing as
of the date hereof or will occur as a result of the Revolver Increase.

 

(ii)           It has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Accession Agreement and has taken or
caused to be taken all necessary corporate action to authorize the execution,
delivery and performance of this Accession Agreement;

 

(iii)          No consent of any other Person (including, without limitation,
shareholders or creditors of any Borrower), and no action of, or filing with any
governmental or public body or authority is required to authorize, or is
otherwise required in connection with the execution, delivery and performance of
this Accession Agreement;

 

(iv)          This Accession Agreement and the other instruments and documents
contemplated hereby have been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitute a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;
and

 

3

--------------------------------------------------------------------------------


 

(v)           The execution, delivery and performance of this Accession
Agreement and the other instruments and documents contemplated hereby will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party.

 

6.             Miscellaneous.

 

(a)           Any amendment or waiver of any provision of this Accession
Agreement shall be in writing and signed by the parties hereto.  No failure or
delay by any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof and any waiver of any breach of the provisions
of this Accession Agreement shall be without prejudice to any rights with
respect to any other or further breach thereof.

 

(b)           All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)           This Accession Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(d)           Congress Financial hereby advises each of you of the following
administrative details for purposes of the Credit Agreement:

 

Institution Name:

 

Congress Financial Corporation (New England)

 

 

 

Address:

 

One Post Office Square, Suite 3600

 

 

Boston, MA 02109

 

 

 

Attention:

 

Karen Triantafilis

Telephone:

 

212-545-4378

Facsimile:

 

212-545-4505

 

 

 

Payment Instructions:

 

 

 

Account No.:

50000 0003 0305

ABA:

053 000 219

At:

First Union National Bank

Reference:

Manufacturers’ Services Ltd. (MSL)

 

(e)           THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

7.             Delivery of Resolutions.  Each of the Borrowers hereby
acknowledges and agrees that until such time as certified copies of resolutions
of the Board of Directors of each of the Borrowers approving the Revolver
Increase and the corresponding modifications to the Credit Agreement have been
delivered to the Administrative Agent, such Borrower shall not request a
Borrowing under the revolving credit facility if at the time of such Borrowing
the amount of such Borrowing would, together with all Aggregate Revolver
Outstandings at such time, exceed $100,000,000.

 

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the the parties have caused this Accession Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

 

CONGRESS FINANCIAL CORPORATION (NEW ENGLAND)

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

First Vice President

 

 

 

 

MANUFACTURERS’ SERVICES LIMITED

 

 

 

 

By:

/s/ Sean Lannan

 

Title:

VP, Treasurer

 

 

 

 

MANUFACTURERS’ SERVICES SALT LAKE CITY OPERATIONS, INC.

 

 

 

 

By:

/s/ Sean Lannan

 

Title:

VP, Treasurer

 

 

 

 

MANUFACTURERS’ SERVICES WESTERN
U.S. OPERATIONS, INC.

 

 

 

 

By:

/s/ Sean Lannan

 

Title:

VP, Treasurer

 

 

 

 

MANUFACTURERS’ SERVICES CENTRAL U.S. OPERATIONS, INC.

 

 

 

 

By:

/s/ Sean Lannan

 

Title:

VP, Treasurer

 

 

 

 

MSL LOWELL OPERATIONS, INC.

 

 

 

 

By:

/s/ Sean Lannan

 

Title:

VP, Treasurer

 

6

--------------------------------------------------------------------------------


 

 

MSL MIDWEST OPERATIONS, INC.

 

 

 

 

By:

/s/ Sean Lannan

 

Title:

VP, Treasurer

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

By:

/s/ James Foley

 

Title:

Account Officer

 

7

--------------------------------------------------------------------------------